MR. CHIEF JUSTICE BRANTLY:
I concur in the conclusion reached by Mr. Justice Holloway, but do so on the ground that I am not satisfied that the injunction found in section 26, Article Y, of the Constitution, is addressed to the judicial department of the government. The creation of new counties is a matter of public policy. The propriety of creating one at any time depends upon fact conditions as they exist at that time. These the legislature can more readily ascertain and weigh than the courts. I therefore incline to the opinion that the injunction is addressed exclusively to the legislature, and hence that the Act in question must be upheld.
*515ME. JUSTICE SANNEE:
Heartily subscribing to the doctrine, so often announced by this court, that in testing the constitutionality of an Act of the legislature the question is not whether it is possible to condemn, but whether it is possible to uphold, and accepting, for the most part, the reasoning of Mr. Justice Holloway in the above opinion, I am nevertheless unable to assent to all of it or to the conclusions announced. Briefly stated, my reasons are these:
The injunction expressed in the final clause of section 26, Article Y, is prohibitory (Const., see. 29, Art. Ill) and — if the Constitution is to have any forcé at all — is binding upon the legislature, the courts and every other agency engaged in the government of this state. The language of section 26, Article Y, is simple, direct and plain; no resort to authority for its interpretation is required; he who runs may read it. Its purport is that in certain enumerated cases no special Act-shall ever be passed, nor shall such Act be passed in any other ease to which a general law can be made applicable; in other words, the prohibition is absolute as to the thirty-four enumerated cases and conditioned in every other only upon the fact that a general law can be made applicable to the subject matter. Why the prohibition was inserted is perfectly clear. To pass an Act for a given case is easy; to frame general legislation, which shall operate justly upon divergent conditions, requires time and thought; unchecked legislation has always tended to degenerate into the easier courses of specialism, log-rolling, action upon the theory that the legislators have favors to exchange, instead of duties to perform; and the purpose of the prohibition is to furnish the cheek necessary to prevent just this sort of degeneration.
Confessedly, the Act creating Carter county is a special one. When it was passed we had, and I think still have, a general law upon the statute books relative to the creation of new counties; so “applicable” to the subject has that law been that twelve new counties have been created under it. Its enactment and successful operation furnish proof that the subject is one *516amenable to treatment by general law; and that fact stands established unless the legislature, with power so to do, has declared that the fact no longer exists. I do not question at this time that the legislature could have so declared. What the opinion asserts, and what I deny, is that, by passing the special Act creating Carter county,-the legislature did declare the general law no longer operative, thus in effect repealing it, and did declare that no general law could be made applicable to the subject under present conditions. This not only invokes the disfavored doctrine of implied repeal, -but effects such a repeal of a general law by a purely special Act, a proceeding almost unheard of in the annals of jurisprudence; it is not, in my opinion, the natural inference from the enactment of the special law — such inference rather being that, since Carter county could not meet the requirements of the general law, a special case should be made of it without regard to the general law; the written record of the legislative session shows that the general law was deemed applicable to the subject of new counties, because the legislature declined three specific proposals (House Bill 51; House Bill 322; Senate Bill 68) for its amendment; the presence in the special Act of provisions admittedly unconstitutional shows affirmatively that in its enactment the legislature was not thinking of the Constitution; and finally, although every theory on which courts have relied in avoidance of provisions similar to section 26, Article Y, is invoked by the respondents, the view that the special Act operates as a repeal of the general law was not exploited in the briefs or argument.
A study of the authorities cited by the respondents discloses much blind following of precedents which take no account of the “mandatory and prohibitory” character of constitutional provisions such as ours are declared to be; and these authorities lead logically to -the result, which many of them express, that in every instance the applicability of a general law is a legislative question — a proposition that cannot be maintained. Then, too, some of these authorities go to the length of saying that the criterion, which is to be applied exclusively by the legis*517lature, is the applicability of a general law to the particular case, instead of the amenability of the subject presented by the particular case to treatment through general law. Such reasoning begs the whole question, and makes advisory only what the Constitution explicitly says is mandatory and prohibitory; under it the legislature could properly except a particular citizen or a particular county from the operation of the laws against homicide, upon the ground that in its judgment they do not apply to him or to it, which is an absurdity on its face.
Respondents lay emphasis on the propositions that this court has decided the creation of new counties by special Act to be permissible under the Constitution, that by the rule of ejusdem generis the concluding clause of section 26, Article Y, can have no application to the subject of new counties, and that this section came to our Constitution from the Act of Congress approved July 30, 1886 (24'Stat. 170, Chap. 818), with interpretations, judicial and congressional, which permit the creation of new counties by special Act. The decisions of this court, to which appeal is made, were rendered before any general law for the creation of new counties was passed, before it was known that such a law could be made applicable. So far as these utterances are not pure dicta, they are justified by the knowledge then possessed upon the subject; possibilities, considered with reference to human action, are always conditioned upon human capacity, and this in turn upon knowledge; what is not known to be possible is, for the time being, impossible; and if, as the above opinion asserts, and as I believe, the question of the applicability of a general law to the subject of new counties was in the first instance for the legislature, the fact could not be known to the court until the experiment was tried. The rule of ejusdem, generis cannot be applied to the provision in question, for the reason that the preceding clauses of the section refer to many subjects of legislative action, some of which belong to the same general class as the creation of new counties. The argument, whatever its sanction, based upon the source of section 26, is answered by the fact that section 26 did not come *518from the Act of Congress approved July 30, 1886; it came bodily, with one slight amendment, from the proposed Constitution of 1884, as the debates of the convention which formulated our present Constitution disclose.
To my mind, the opinion written by Mr. Justice Holloway correctly assumes that the Act creating Carter county cannot be upheld on any theory other than that adopted in the opinion; and, as I think it cannot be so upheld, I must conclude that it cannot be upheld at all.